Exhibit 2.1 PLAN OF CONVERSION AND REORGANIZATION OF HERITAGE MHC TABLE OF CONTENTS PAGE 1. INTRODUCTION 1 2. DEFINITIONS 1 3. PROCEDURES FOR CONVERSION 7 4. HOLDING COMPANY APPLICATIONS AND APPROVALS 10 5. SALE OF SUBSCRIPTION SHARES 10 6. PURCHASE PRICE AND NUMBER OF SUBSCRIPTION SHARES 11 7. RETENTION OF CONVERSION PROCEEDS BY THE HOLDING COMPANY 11 8. SUBSCRIPTION RIGHTS OF ELIGIBLE ACCOUNT HOLDERS (FIRST PRIORITY) 12 9. SUBSCRIPTION RIGHTS OF EMPLOYEE PLANS (SECOND PRIORITY) 12 10. SUBSCRIPTION RIGHTS OF SUPPLEMENTAL ELIGIBLE ACCOUNT HOLDERS (THIRD PRIORITY) 13 11. SUBSCRIPTION RIGHTS OF OTHER MEMBERS (FOURTH PRIORITY) 13 12. COMMUNITY OFFERING 14 13. SYNDICATED COMMUNITY OFFERING AND/OR FIRM COMMITMENT UNDERWRITTEN OFFERING 15 14. ADDITIONAL LIMITATIONS ON PURCHASES 15 15. PAYMENT FOR SUBSCRIPTION SHARES 17 16. MANNER OF EXERCISING SUBSCRIPTION RIGHTS THROUGH ORDER FORMS 18 17. UNDELIVERED, DEFECTIVE OR LATE ORDER FORM; INSUFFICIENT PAYMENT 19 18. RESIDENTS OF FOREIGN COUNTRIES AND CERTAIN STATES 19 19. ESTABLISHMENT OF LIQUIDATION ACCOUNT 20 20. VOTING RIGHTS OF STOCKHOLDERS 22 21. RESTRICTIONS ON RESALE OR SUBSEQUENT DISPOSITION 22 22. REQUIREMENTS FOR STOCK PURCHASES BY DIRECTORS AND OFFICERS FOLLOWING THE CONVERSION 23 23. TRANSFER OF DEPOSIT ACCOUNTS 23 24. REGISTRATION AND MARKETING 23 25. TAX RULINGS OR OPINIONS 23 26. STOCK BENEFIT PLANS AND EMPLOYMENT AGREEMENTS 24 27. RESTRICTIONS ON ACQUISITION OF BANK AND HOLDING COMPANY 25 28. PAYMENT OF DIVIDENDS AND REPURCHASE OF STOCK 26 29. ARTICLES OF INCORPORATION AND BYLAWS 26 30. CONSUMMATION OF CONVERSION AND EFFECTIVE DATE 26 31. EXPENSES OF CONVERSION 26 32. AMENDMENT OR TERMINATION OF PLAN 26 33. CONDITIONS TO CONVERSION 27 34. INTERPRETATION 27 i EXHIBIT A AGREEMENT AND PLAN OF MERGER BY AND AMONG HERITAGE FINANCIAL GROUP, HERITAGE MHC AND HERITAGE FINANCIAL GROUP, INC. EXHIBIT B ARTICLES OF INCORPORATION OF THE HOLDING COMPANY EXHIBIT C BYLAWS OF THE HOLDING COMPANY ii PLAN OF CONVERSION AND REORGANIZATION OF HERITAGE MHC 1. INTRODUCTION This Plan of Conversion and Reorganization (the “Plan”) provides for the conversion of
